Citation Nr: 0934824	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-34 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa




THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for the service-connected posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability by reason of service-connected disability 
(TDIU).  




REPRESENTATION

Appellant represented by:	AMVETS





ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2006 and August 2006 rating decisions of 
the RO.  

In a June 2009 statement, the Veteran indicated seeking 
service connection for a left eye disability.  This matter is 
referred to the RO for further development.  

The issue of a TDIU rating is addressed in the Remand portion 
of this document.  


FINDING OF FACT

The service-connected PTSD is not shown to be manifested by 
more than occupational and social impairment with reduced 
reliability and productivity.  


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130 including 
Diagnostic Code 9411 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letters mailed in January and March 2006, prior 
to its initial adjudication of the claim.  These letters 
included information on how VA determines the disability 
rating by use of the rating schedule, and provided examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain), to include 
treatment records, Social Security determinations, statements 
from employers concerning the impact of the disability on the 
Veteran's employment, and statements from persons concerning 
their observations of how the disability has affected him.  
They also informed the Veteran of the assistance that VA 
would provide to obtain evidence on his behalf and provided 
appropriate notice with respect to the effective-date element 
of the claim.  They also provided the specific criteria for 
rating the disability.

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the Veteran's entitlement to an increased rating.  In any 
event, the Veteran was provided the specific criteria for 
rating the disability in the Statement of the Case. 

The Board also notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA and Social Security Administration (SSA) medical 
records have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).  

A 30 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent event).  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9432.  

A 50 percent evaluation is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9432.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 
9432.  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432.  


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.  In this regard the Board 
notes that where entitlement to compensation has already been 
established and an increase in the disability is at issue, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Veteran was granted service connection for PTSD in a 
November 1988 rating decision.  The disability was assigned a 
10 percent rating, effective on May 16, 1988.  The Veteran 
filed the instant claim for an increase in September 2005.  
He appealed from an April 2006 rating decision that increased 
his rating to 50 percent, effective on September 26, 2005.  

The medical evidence of record consists of a VA PTSD 
examination from March 2006.  Upon examination, the Veteran 
presented as mildly tense and anxious.  He reported that 
since his last examination in 1992, he had changed jobs a 
number of times.  His discussed symptoms such as anger and 
irritability, and indicated that he argued with his wife, but 
that they have never separated.  Other symptoms included 
avoidance of crowds, lack of sleep, startle response, and 
nightmares with combat references a few times per month.  A 
mental status examination revealed that memory and cognitive 
functioning were good.  There was some anxiety evident, but 
speech was logical, and there was no indication of 
hallucinations, delusions, or formal thought disorder.  There 
was also no obsessions or compulsions elicited.  The examiner 
found that some social impairment and depressive symptoms 
were evident.  He assigned a diagnosis of PTSD with 
depressive symptoms, and a Global Assessment of Functioning 
(GAF) score of 54.  

The March 2006 examiner provided an addendum opinion in June 
2006 with respect to the Veteran's PTSD and its impact on his 
ability to work.  In the examiner's opinion, the Veteran was 
not precluded from gainful employment solely due to his 
service-connected mental disorder.  He found that the 
diagnosis of PTSD with depression, however, would make it 
harder for the Veteran than the average person to sustain his 
concentration, to be comfortable in a range of settings, to 
withstand workplace stress, to main competitive in the work 
place, and in general to train for, get, and keep regular 
employment.  

The record also indicates that in 2006, the Veteran applied 
for VA Vocational Rehabilitation Benefits.  The benefit 
determination report notes that the Veteran was involved in 
an accident on the job where he flipped over his truck.  

The Veteran stated that his PTSD had gotten more severe since 
this incident.  The Vocational Rehabilitation Counselor found 
it would not be safe for the Veteran to work in the truck 
driver environment because of the problems he presented with 
his PTSD.  Thus, the Veteran's vocational goal was determined 
to be not currently feasible and benefits were denied.  

The Veteran also presented testimony before a Decision Review 
Officer (DRO) at the RO in January 2007.  The Veteran 
reported that he has severe anger issues and experienced 
flashbacks and nightmares.  

While he described fights with his wife, he never had 
physically harmed her.  As for his job as a truck driver, he 
reported that he got into an accident during a time where he 
"blanked-out."  He claimed he was subsequently fired from 
the job, though his employer disputed that he quit.  The 
Veteran's counselor from the Vet Center also testified, and 
indicated that he saw the Veteran for counseling 
approximately 1 times per week, which was more frequently 
than he saw most of his other patients.  

The record also contains the Veteran's SSA benefit 
determination records.  For the purposes of determining SSA 
benefits, the Veteran was afforded a psychological evaluation 
in March 2007.  

During the evaluation, the Veteran indicated that he 
experienced periods where he blacked out while driving, had 
depression, memory loss, and anger.  He stated that his 
preference was to be by himself.  

Upon examination, the examiner found the Veteran's mood to be 
readily depressed, anxious, and irritability.  He also noted 
problems with sleeping and nightmares.  The examiner 
diagnosed the Veteran with PTSD and depressive disorder and 
assigned a GAF score of 50.  

With respect to the Veteran's ability to work, the examiner 
found that the Veteran's ability to remember and understand 
instructions and procedures was adequate for a variety of 
tasks and a number at a detailed level.  He also found that 
the Veteran's reliable performance might be limited because 
of affective issues and difficulties with concentrating and 
attention.  As for social relationships, the examiner noted 
that these had often been conflictual, both personally and in 
the work setting.  

Another SSA evaluation from April 2007 noted that the Veteran 
appeared to suffer considerably from PTSD.  However, no 
bizarre behavior, delusions or hallucinations, suicidal 
ideation, or violent or obsessive thinking was evident.  

A SSA functional capacity assessment documented findings that 
the Veteran would likely have difficulty consistently 
carrying out more detailed tasks, but that he had been able 
to sustain a competitive pace.  The findings also noted that 
the Veteran might need considerable supervision at work and 
that he was resentful of authority.  

SSA records also include a work performance report from J & J 
Delivery, where the Veteran worked until 2006.  The Veteran's 
former supervisor noted that it was difficult to keep the 
Veteran on task and that he was not always truthful about his 
location or availability.  He found that the Veteran was very 
capable but had a poor attitude and lack of motivation.  

The supervisor also reported that the Veteran quit his job 
after several accidents and that he would not rehire him.  He 
opined that the Veteran's poor performance was not due to any 
mental disability but rather to his poor attitude.  

After consideration of the above findings as well as other 
evaluations pertaining to other health concerns, the SSA 
awarded the Veteran social security benefits on the basis of 
a primary diagnosis of a disability of the back and a 
secondary diagnosis of morbid obesity.  

The record also contains a statement from the Veteran's wife 
from June 2006.  In the letter, she revealed that she had 
lived with the Veteran through nightmares, night sweats, 
being "walled out of his life," and his hatred of everyone.  
She indicated that both she and her daughter feared his 
ranges, and that the Veteran became physically violent with 
her once during a fight.  Also, she reported that the Veteran 
has told her she should "kill him and be done with it."

VA outpatient treatment records from 2006 through 2008 also 
track the Veteran's PTSD disability.  In July 2006, it was 
noted that the Veteran's speech, thought process, insight, 
and thought content were within normal limits.  Symptoms 
reported included sleeping only 4 hours per night, increasing 
irritability, and anger outbursts.  A GAF of 50 was assigned.  

In August 2006 the Veteran reported that he had an accident 
with his truck on the job and was fired.  He described 
symptoms of depression and memories of his combat 
experiences.  In November 2006, December 2006, and March 2007 
GAF scores ranging from 40 to 45 were noted.  In November 
2007 and March 2008, GAF scores of 55 and 60 were assigned, 
respectively.  Counseling records from the Vet Center reflect 
that he discussed symptoms such as anxiety and depression.  A 
statement from the Veteran's counselor though indicated that 
the Veteran discussed issues of combat-related trauma, sleep 
disturbances, intrusive thoughts, outbursts of anger, and 
hypervigilance.  He noted that the Veteran's symptoms cause 
him personal distress, interpersonal conflict, and 
instability in the area of employment.

The Veteran was afforded a final VA examination to determine 
the current level of severity of his PTSD in April 2009.  
Upon examination, the Veteran showed some disposition toward 
self-dramatization.  There was no indication of impaired 
thought process, delusions or hallucinations.  

The Veteran denied any significant symptoms of depression, 
but acknowledged some occasional tearfulness and occasional 
fleeting suicidal ideation.  He also indicated that he 
experiences anxiety or panic attacks approximately 2 to 3 
times per month.  

Moreover, the Veteran reported experiencing fugue states 
which he refers to as "blackouts" approximately once a 
month. Moreover, the examiner noted that the Veteran 
emphasized his irritability and anger.  The Veteran also 
described symptoms such as startle response, restless sleep, 
hypervigilance, and avoidance of war-related materials.  

The examiner's impression was that the Veteran's loss of 
employment was not clearly related his PTSD.  He did note, 
however, that the Veteran had become preoccupied with 
obtaining benefits since his change in employment stressor, 
and this in itself had become a significant stressor.  

The examiner also pointed out that the Veteran's reported at 
least adequate or better interpersonal functioning with his 
wife, daughter, cousin, and several friends.  He attributed 
the Veteran's social and vocational impairment attributable 
to his PTSD symptoms as most likely to result in occasional 
decreases in work efficiency or intermittent periods of 
inability to perform occupational tasks and mild intermittent 
strain on social relationships.  

Any additional disability, he noted, is likely due to other 
sources such as the Veteran's visual impairment.  He found 
that the Veteran's depressive symptoms do not significantly 
contribute to additional functional impairment.  A GAF score 
of 54 was assigned.

In light of the evidence regarding the Veteran's PTSD, the 
Board finds that his impairment most nearly approximates the 
occupational and social impairment with reduced reliability 
and productivity contemplated by the assigned rating of 50 
percent.  

In support of this finding, the Board notes that the April 
2009 VA examination specifically indicated that the overall 
functional impairment from the Veteran's PTSD would be 
occasional decreases in work efficiency or intermittent 
periods of inability to perform occupational tasks and mild 
intermittent strain on social relationships.  Moreover, 
severe psychiatric symptomatology has never been 
noted on any objective mental status examination, whether 
through VA or SSA examiners.  

While during the April 2009 examination the Veteran indicated 
that he had fleeting suicidal ideation and a few occasions of 
panic attacks, none of the other symptoms of a 70 percent 
rating such as obsessional rituals, illogical or irrelevant 
speech, near-continuous panic attacks, impaired impulse 
control, spatial disorientation, or neglect of personal 
appearance were indicated by this examiner or any other 
previous examiner.  

The Board has also considered the GAF scores assigned to the 
Veteran during the period of this claim.  The GAF score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.  

The Board notes that for the most part, the Veteran has been 
assigned scores ranging from 50 to 55, the most recent being 
a 54 from the April 2009 examination, with scores in the 40s 
on only a few occasions.  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).   Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Moderate impairment is not indicative of the 
deficiencies in most areas contemplated by a 70 percent 
rating.

Accordingly, the Board must conclude that a higher rating for 
the Veteran's PTSD is not warranted.  In reaching this 
decision, the Board has determined that the benefit-of-the 
doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 50 percent rating.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The Court has held that the threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  

Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the veteran has 
not required frequent hospitalizations for the disability and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  In sum, 
there is no indication that the average industrial impairment 
from the disability would be in excess of those contemplated 
by the assigned rating.  Accordingly, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An increased rating in excess of 50 percent for the service-
connected PTSD is denied.  


REMAND

In a statement dated June 2009, the Veteran indicated that he 
would like to seek service connected for his left eye 
condition.  He stated that depending on the outcome of this 
decision, he would also request a determined for 
unemployability benefits due to decreased visual acuity.  VA 
outpatient treatment records indicate that the Veteran has 
been declared legally blind.  

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

The claim of entitlement to a TDIU requires consideration of 
the effect on employability of all service-connected 
disabilities.  The determination regarding the referred  
issue of entitlement to service connection for an eye 
disability could impact the Veteran's TDIU claim.  

The Board therefore finds these issues to be inextricably 
intertwined.  Thus, adjudication of the TDIU claim will be 
held in abeyance pending further development of the Veteran's 
service connection claim.

Accordingly, the case is REMANDED to the RO to the RO via the 
Appeals Management Center (AMC) for the following action:

1.  The RO should undertake all indicated 
development in response to the Veteran's 
claim for service connection for an eye 
disability.  It should then adjudicate 
the claim and inform the Veteran of his 
appellate rights with respect to the 
decision.  

2.  The RO should also undertake any 
other development it determines to be 
warranted.  

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for a 
TDIU.  If any benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


